    Case: 1:19-cv-05305 Document #: 23 Filed: 12/23/19 Page 1 of 6 PageID #:205




                               UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


BERNARD BLACK, as Trustee of the
Joanne Black 2013 Trust Agreement, dated
March 22,2013, the Supplemental Needs Trust
for the Benefit of Joanne Black, dated
December 19,1997 and Trustee of the Trust for                 Case No. I;I9-CV-05305
the Benefit of the Issue of Renata Black,

                                        Plaintiff,
         V.                                                   Hon. Gary Feinerman

JEANETTE GOODWIN, individually and as
Conservator for Joanne Black,

                                        Defendant.



                PLAINTIFF'S MOTION FOR LEAVE TO FILE SUPPLEMENTAL
     MEMORANDUM IN OPPOSITION TO DEFENDANT'S MOTION TO DISMISS


         Plaintiff, Bernard Black, as a Trustee of the Joanne Black 2013 Trust Agreement, dated

March 22,2013, as a Trustee of the Supplemental Needs Trust for the Benefit of Joanne Black,

dated December 19,1997, and as a Trustee of the Trust for the Benefit of the Issue of Renata

Black ("Bernard"), through his undersigned counsel, moves this Court for leave to file a limited

supplemental memorandum of law in opposition to Defendant Jeanette Goodwin's ("Goodwin")

motion to dismiss for purposes of addressing certain issues the Court raised at the hearing on

Goodwin's motion and in support, Bernard states:

           1.      Goodwin filed a motion to dismiss Bernard's Complaint. That motion was fully

briefed.


         2.        On December 3, 2019, this Court conducted a hearing on the motion to dismiss.

At the hearing, this Court raised issues not adequately addressed, or fully addressed, in the

parties' briefs.



{5094/00007/00662182.DOCX/ }
    Case: 1:19-cv-05305 Document #: 23 Filed: 12/23/19 Page 2 of 6 PageID #:205




         3.       Bernard seeks leave by this motion to file a limited memorandum, a copy of

which is attached, to address the issues more fully about which this Court had questions.

    WHEREFORE, Bernard respectfully requests leave to file a supplemental brief in opposition

to Goodwin's motion to dismiss to respond more fully to the issues raised by this Court.

                                       Respectfully submitted,

                                       BERNARD BLACK, as Trustee of the Joanne Black 2013
                                       Trust Agreement, dated March 22, 2013, the Supplemental
                                       Needs Trust for the Benefit of Joanne Black, dated
                                       December 19,1997 and Trustee of the Trust for the Benefit
                                       of the Issue of Renata Black


                                       By: /s/Brad S. Gravson
                                           One of His Attorneys




Benjamin N. Feder (ARDC# 6277452)
Brad S. Grayson (ARDC# 6196336)
Strauss Malk & Feder LLP
135 Revere Drive
Northbrook, Illinois 60062
(847) 562-1400
bfeder@,straussmalk.com
bgravson@,straussmalk.com




{5094/00007/00662182.DOCX/}
    Case: 1:19-cv-05305 Document #: 23 Filed: 12/23/19 Page 3 of 6 PageID #:205




                               UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


BERNARD BLACK, as Trustee of the
Joanne Black 2013 Trust Agreement, dated
March 22,2013, the Supplemental Needs Trust
for the Benefit of Joanne Black, dated
December 19,1997 and Trustee of the Trust for                 Case No. l:19-CV-05305
the Benefit of the Issue of Renata Black,

                                       Plaintiff,
         V.                                                   Hon. Gary Feinerman

JEANETTE GOODWIN, individually and as
Conservator for Joanne Black,

                                       Defendant.



           PLAINTIFF'S SUPPLEMENTAL MEMORANDUM OF LAW
 IN OPPOSITION TO DEFENDANT JEANETTE GOODWIN'S MOTION TO DISMISS


         Plaintiff seeks to clarify the following issues that arose at oral arguments on Defendant's

motion to dismiss on December 3,2019: (1) whether a judgment pending on appeal in Colorado

is final for purposes of collateral estoppel, (2) whether the Denver Probate Court ("DPC") may

impose remedies against the Supplemental Needs Trust for the Benefit of Joanne Black dated

December 19,1997 (the "SNT") and the Trust for the Benefit of the Issue of Renata Black (the

"Issue Trust"), and (3) whether the DPC has in re/n jurisdiction over the SNT and Issue Trust.

    1.        A JUDGMENT PENDING ON APPEAL IS NOT FINAL FOR PURPOSES OF
              COLLATERAL ESTOPPEL

         During oral argument on Defendant's motion to dismiss, this Court addressed the DPC's

finding that it has jurisdiction over the SNT and Issue Trust and asked whether this finding

would be binding on this Court. Colorado law is well-settled that a judgment pending on appeal

does not constitute a final judgment for the purposes of collateral estoppel. Rantz v. Kaufman,




{5094/00007/00662834.DOCX/ }
    Case: 1:19-cv-05305 Document #: 23 Filed: 12/23/19 Page 4 of 6 PageID #:205




109 P.3d 132,141 (Colo. 2005). Here, there is an appeal pending with the Colorado Appellate

Court with respect to the DPC's finding it has jurisdiction over the SNT and Issue Trust. Thus,

the DPC's finding it has jurisdiction over the trust assets has no preclusive effect in this case.

    II.      THE DPC IS PRECLUDED FROM SEEKING REMEMDIES AGAINST THE
             SNT AND ISSUE TRUST


          At oral argument, this Court raised the issue of whether the DPC may impose remedies

against the SNT and Issue Trust in that conservatorship proceeding. It cannot. The election of

remedies doctrine would preclude any remedy that the DPC may impose against the SNT and

Issue Trust at this time. The election of remedies doctrine is invoked "where the remedial rights

sought in a given situation are so inconsistent that the assertion of one necessarily repudiates the

other." Colorado Nat. Bank-Exch. v. Hammar, 764 P.2d 359, 362 (Colo. App. 1988). The

purpose of the election of remedies doctrine is to "prevent double recovery by the innocent party

for the harm done to him." Stewart v. Blanning, 677 P.2d 1382,1383-84 (Colo. App. 1984).

          That doctrine applies to this situation because the DPC previously found, in response to

relief sought by parties acting (or purporting to act) on Joanne Black's ("Joanne") behalf, that

Bemard Black ("Bernard"), acting as conservator for Joanne, breached his fiduciary duty in

arranging a disclaimer of assets which caused assets to be diverted from Joanne to the SNT and

Issue Trust. The DPC entered a money judgment against Bemard as relief. That was the elected

remedy for Bernard's conduct in arranging the disclaimer. For the DPC to impose further

remedies against the SNT and Issue Tmst and take the assets of those trusts into the

conservatorshipestate for Joanne would be duplicative of the moneyjudgment against Bemard

and provide double recovery for Joanne. Consequently, the DPC is precluded from invokingany

further remedies againstthe SNT and Issue Tmst for Bemard having arrangedthe disclaimer as

there is already a judgment against Bemard for this action.



{5094/00007/00662834.DOCX/}                       2
    Case: 1:19-cv-05305 Document #: 23 Filed: 12/23/19 Page 5 of 6 PageID #:205




    III.      THE DPC DOES NOT HAVE IN REM JURISDICTION OVER TRUST
              ASSETS


           Third, this Court raised the issue of the DPC's finding it has in rem jurisdiction over the

SNT and Issue Trust. A court may only exercise in rem jurisdiction over a res within its territory

so as not to give a "judgment extra-territorial effect upon assets in other states." Riley v. New

York Tr. Co., 315 U.S. 343, 353 (1942). While a court may exercise in rew jurisdiction over trust

assets that have been in a state and wrongfully removed, the SNT and Issue Trust assets never

entered Colorado. The trusts are not Colorado trusts. The trusts' assets were initially held in

accounts owned by Renata Black at Vanguard Group in Peimsylvania. The assets then moved by

virtue of the disclaimer to Renata Black's estate in New York. Thereafter, pursuant to Renata

Black's Will, the assets were distributed to trust accounts in Illinois. Neither the SNT nor the

Issue Trust assets ever entered Colorado. As a result, the DPC cannot exercise in rew jurisdiction

over the trusts' assets.


    IV.       Conclusion


           Based on the foregoing and the other reasons set forth in Plaintiffs memorandum in

opposition to Defendant's motion to dismiss, the claims in this case are not within the purviewof

the DPC proceeding. Accordingly, the probate exceptionto the subjectmatter of this jurisdiction

of this Court does not apply.

                                         Respectfully submitted,

                                         BERNARD BLACK, as Trustee of the Joanne Black 2013
                                         Trust Agreement, dated March 22, 2013, the Supplemental
                                         Needs Trust for the Benefit of Joanne Black, dated
                                         December 19,1997 and Trustee of the Trust for the Benefit
                                         of the Issue of Renata Black



                                         By: /s/Brad S. Gravson
                                             One of His Attorneys



{5094/00007/00662834.DOCX/}
    Case: 1:19-cv-05305 Document #: 23 Filed: 12/23/19 Page 6 of 6 PageID #:205




Benjamin N. Feder (ARDC# 6277452)
Brad S. Grayson (ARDC# 6196336)
Strauss Malk & Feder LLP
135 Revere Drive
Northbrook, Illinois 60062
(847) 562-1400
bfeder@,straussmaik.com
bgravson@straussmaIk.com




{5094/00007/00662834.DOCX/ }
